Order entered August 15, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01553-CR
                                      No. 05-13-01554-CR

                             JOHN MICHAEL JONES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F12-62863-J, F13-00350-J

                                            ORDER
       The Court GRANTS appellant’s August 12, 2014 motion to extend time to file his brief.

We ORDER appellant’s brief filed as of the date of this order.

       In footnote 2 of the brief, counsel notes that the guilt phase jury charge for trial court no.

F12-62863-J (05-13-01553-CR) is missing from the clerk’s record. Accordingly, we ORDER

the Dallas County District Clerk to file, within FIFTEEN DAYS of the date of this order, a

supplemental clerk’s record containing the guilt phase jury charge for trial court no. F12-62863-J

(05-13-01553-CR) or written verification the charge could not be located. Because the above

cases were tried together with trial court nos. F12-62862-J and F13-00351-J, styled Morris Jones
v. The State of Texas, the District Clerk shall include the files of these two cases in his search for

the missing guilt phase jury charge for trial court no. F12-62863-J.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk, and to counsel for all parties.


                                                      /s/     LANA MYERS
                                                              JUSTICE